J-S37008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEE RICHARD ENDERLE                        :
                                               :
                       Appellant               :   No. 1402 EDA 2021

                  Appeal from the Order Entered June 28, 2021
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0002900-2013


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                           FILED MARCH 28, 2022

        Lee Richard Enderle appeals pro se from the order entered on June 28,

2021 in the Chester County Court of Common Pleas, which denied his motion

for release of evidence for DNA testing. We affirm.

        On August 13, 2013, Enderle was arrested and charged with criminal

attempt to commit aggravated indecent assault, indecent assault of a child,

criminal solicitation to commit indecent assault of a child, luring a child into a

motor vehicle or structure, two counts of corruption of minors, indecent

exposure, and endangering the welfare of children.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37008-21


       On August 7, 2014, following a jury trial, Enderle was found guilty of all

counts.1 On March 6, 2015, the trial court sentenced Enderle to an aggregate

term of eight to sixteen years’ incarceration. His post-sentence motions were

denied. Enderle then filed a direct appeal, which was later discontinued at

Enderle’s request.

       On October 7, 2016, Enderle filed a pro se motion to preserve evidence,

seeking to preserve the victim’s underwear for further forensic testing. On

November 23, 2016, Enderle filed a pro se ex parte application for forensic

testing of the underwear. Specifically, Enderle acknowledged that DNA testing

had been performed on the undercarriage of the underwear during trial, but

claimed that DNA testing of the waistband of the underwear was necessary to

exonerate     him.    On    December       5,    2016,   upon   agreement   of   the

Commonwealth, the court granted the motion to preserve the victim’s

underwear until further order of court. On February 3, 2017, after a hearing,

the trial court denied the request for forensic testing and dismissed the

motion. Enderle did not appeal.

       On April 20, 2017, Enderle filed a pro se PCRA petition raising multiple

issues, none of which were relevant to DNA testing. On March 5, 2020, after


____________________________________________


1 After the trial, but prior to sentencing, Enderle filed a pro se PCRA petition.
The petition was ultimately dismissed without prejudice, as premature.
Enderle also later filed a pro se motion for appointment of counsel to assist
him in filing a PCRA petition. The PCRA court again dismissed the motion as
premature, as no current PCRA petition was pending, and pursuant to
Pa.R.Crim.P. 904, counsel will only be appointed after a PCRA petition is filed.

                                           -2-
J-S37008-21


numerous filings from both sides, the trial court granted in part, and denied

in part, Enderle’s PCRA petition. Specifically, the trial court granted the

petition with respect to Enderle’s sexually violent predator status, and ordered

that new sexual offender instructions be given to Enderle. The trial court

denied the rest of the claims in the petition. On appeal, we reversed the

PCRA’s court’s ruling and remanded for determination of an issue not relevant

to this appeal.2

       On June 17, 2021, Enderle filed a pro se motion for release of evidence

for DNA testing, essentially reiterating his request from October 2016. The

trial court denied the motion. This timely appeal followed.

       On appeal, Enderle claims the trial court erred in denying his motion for

release of evidence for DNA testing.

       Section 9543.1 of the PCRA controls post-conviction requests for DNA

testing.

       An individual convicted of a criminal offense in a court of this
       Commonwealth may apply by making a written motion to the
       sentencing court at any time for the performance of forensic DNA
       testing on specific evidence that is related to the investigation or
       prosecution that resulted in the judgment of conviction.

42 Pa.C.S.A. § 9543.1 (emphasis added).


____________________________________________


2Specifically, we held that the PCRA court erred in failing to hold a hearing on
Enderle’s claim that trial counsel violated Enderle’s Sixth Amendment rights
by conceding, in closing arguments, that the Commonwealth had established
his guilt as to some, but not all, of the charges against him. See
Commonwealth v. Enderle, 971 EDA 2020 (Pa. Super. filed May 14, 2021)
(unpublished memorandum).

                                           -3-
J-S37008-21


      We review the PCRA court’s denial of Enderle’s petition for an error

of law:

      Generally, the trial court's application of a statute is a question of
      law that compels plenary review to determine whether the court
      committed an error of law. When reviewing an order denying a
      motion for post-conviction DNA testing, this Court determines
      whether the movant satisfied the statutory requirements listed in
      Section 9543.1. We can affirm the court's decision if there is any
      basis to support it, even if we rely on different grounds to affirm.

Commonwealth v. Walsh, 125 A.3d 1248, 1252-53 (Pa. Super. 2015)

(citation omitted).

      Section 9543.1 sets forth several threshold requirements to obtain DNA

testing. See 42 Pa.C.S.A. § 9543.1:

      (1) the evidence specified must be available for testing on the
      date of the motion; (2) if the evidence was discovered prior to the
      applicant's conviction, it was not already DNA tested because (a)
      technology for testing did not exist at the time of the applicant's
      trial; (b) the applicant's counsel did not request testing in a case
      that went to verdict before January 1, 1995; or (c) counsel sought
      funds from the court to pay for the testing because his client was
      indigent, and the court refused the request despite the client's
      indigency.

      …

      The text of the statute set forth in Section 9543.1(c)(3) and
      reinforced in Section 9543.1(d)(2) requires the applicant to
      demonstrate that favorable results of the requested DNA testing
      would establish the applicant's actual innocence of the crime of
      conviction. The statutory standard to obtain testing requires more
      than conjecture or speculation; it demands a prima facie case that
      the DNA results, if exculpatory, would establish actual innocence.

Id. at 1254-55 (citations omitted). Further, while motions for DNA testing

under Section 9543.1 are not subject to the PCRA’s one-year time bar, the


                                      -4-
J-S37008-21


statute does require that the request is timely. See 42 Pa.C.S.A. §

9543.1(d)(1)(iii).       In   analyzing    timeliness    for    purposes    of    Section

9543.1(d)(1)(iii), the court must consider the facts of each case to determine

whether the applicant's request for post-conviction DNA testing is to

demonstrate his actual innocence or to delay the execution of sentence or

administration      of    justice.   See   Walsh,       125    A.3d   at   1255    (citing

Commonwealth v. Edmiston, 65 A.3d 339, 357 (Pa. 2013)).

      Here, Enderle’s trial took place in 2014. At trial, the Commonwealth

introduced substantial testimony concerning Enderle’s assault on the victim

and admitted the victim’s underwear into evidence. Importantly, DNA testing

was performed on the victim’s underwear, although only on the undercarriage

of the underwear. Therefore, DNA testing was available at the time of

Enderle’s trial, and the evidence Enderle seeks to have tested was available

during the trial.

      We ultimately find Enderle is unable to satisfy the threshold requirement

of presenting a prima facie case demonstrating actual innocence. As

mentioned above, DNA testing was performed on another part of the victim’s

underwear. The results identified DNA from two male individuals, one of which

did not contain enough information to make a comparison, and the other

definitely did not belong to Enderle. Therefore, Enderle’s conviction was

proven despite the lack of his DNA on the underwear, and despite the presence

of another male’s DNA. Accordingly, further testing of the underwear would


                                           -5-
J-S37008-21


have no effect on proving Enderle’s innocence, as DNA evidence was not relied

on to convict him in the first place.

      Further, we find Enderle’s request for DNA testing is untimely pursuant

to Section 9543.1(d)(1)(iii). DNA testing was clearly available at the time of

Enderle’s trial in 2014, and the evidence Enderle seeks to have tested was

available prior to trial and throughout the trial. Nevertheless, Enderle did not

seek further DNA testing of the underwear at the time of his trial, despite DNA

testing already being performed on the underwear.

      Further, while Enderle filed a request for DNA testing in 2017, he notably

failed to appeal the denial of that request. Additionally, Enderle later litigated

a PCRA petition in which he made no mention of DNA testing - either

challenging the denial of his previous request, which included requesting funds

from the court for DNA testing, nor raising a new request for DNA testing to

be paid privately. No separate request for DNA testing was filed during the

pendency of the PCRA proceedings either.

      In light of Enderle’s failure to seek additional DNA testing at the time of

trial, his failure to appeal the denial of his first request for DNA testing in 2017,

and his failure to seek DNA testing during the time period of his first PCRA

proceedings, the record demonstrates that Enderle’s motion for DNA testing

is untimely for purposes of Section 9543.1(d). See 42 Pa.C.S.A. §

9543.1(d)(1)(iii).




                                        -6-
J-S37008-21


     We conclude Enderle failed to satisfy the threshold requirements to

obtain DNA testing pursuant to Section 9543.1(a)(2). Specifically, he did not

present a prima facie case of actual innocence pursuant to Section

9543.1(c)(3), and he failed to make his request for DNA testing in a timely

manner pursuant to Section 9543.1(d)(1)(iii). Therefore, the PCRA court

properly   denied   Appellant's   motion   for   post-conviction   DNA   testing.

Accordingly, we affirm.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2022




                                     -7-